EXHIBIT RETIREMENT AND CONSULTING AGREEMENT THIS RETIREMENT AND CONSULTING AGREEMENT (this "Agreement"), is made, entered into and effective as of January 1, 2009, by and between NovaBay Pharmaceuticals, Inc. (hereinafter referred to as ”NovaBay or Company"), located at 5980 Horton Street, Suite 550, Emeryville, California, 94608 and John “Jack” O’Reilly ("JOR"), residing at 736 Southampton Drive, Palo Alto, California, WITNESSETH: WHEREAS, JOR has givenseven years of dedicated, faithful and valued service to NovaBay, and has served NovaBay well and dutifully in numerous capacities including Chief Executive Officer and, most recently, as the SVP for Business and Corporate Development and a member of the Board of Directors of the Company; and WHEREAS, JOR has determined that, effective December 31, 2008, he wishes to retire from his employment with NovaBay due to hearing loss that has been increasingly preventing him from playing a full role within the company.; and WHEREAS, JOR has determined that he shall also resign from the directorship of NovaBay; WHEREAS, NovaBay desires to retain JOR, because of his vast experience and knowledge of NovaBay’s business, markets and products, after his retirement to provide consulting services, and JOR agrees to provide such consulting services as described more fully herein; and WHEREAS, NovaBay and JOR desire to set forth the payments and benefits that JOR will be entitled to receive from NovaBay for his valuable services as consultant; WHEREAS, JOR’s benefits in connection with the cessation of his employment with NovaBay shall be governed by the Executive Agreement dated January 1, 2007. NOW, THEREFORE, in consideration of the promises and agreements contained herein and intending to be legally bound, NovaBay and JOR hereby agree as follows: 1. RETIREMENT. As of December 31, 2008 (the "Retirement Date"), JOR is resigning as an employee, Board member and officer of the Company, and from all positions JOR may hold with the Company and any affiliated entities. 2.
